Exhibit 10.1

 

COPART, INC.

 

STAND-ALONE STOCK OPTION AWARD AGREEMENT

 

NOTICE OF STOCK OPTION GRANT

 

Participant Name:

 

Address:

 

You have been granted a Nonstatutory Stock Option to purchase Common Stock of
Copart, Inc. (the “Company”), subject to the terms and conditions of this
Stand-Alone Stock Option Agreement (the “Option Agreement”), as follows:

 

Grant Number

 

 

 

 

 

 

 

Date of Grant

 

 

 

 

 

 

 

Exercise Price per Share

 

$

 

 

 

 

 

 

Total Number of Shares Granted

 

2,000,000

 

 

 

 

 

Total Exercise Price

 

$

 

 

 

 

 

 

Term/Expiration Date:

 

 

 

 

Vesting Schedule:

 

Subject to any acceleration provisions set forth in this Option Agreement, this
Option may be exercised, in whole or in part, in accordance with the following
schedule:

 

One fifth (1/5th) of the Shares subject to the Option shall vest on the one-year
anniversary of the Date of Grant and one sixtieth (1/60th) of the Shares subject
to the Option shall vest each month thereafter on the same day of the month as
the Date of Grant, subject to Participant continuing to be a Service Provider
through each such date.

 

Notwithstanding the foregoing and anything contrary in this Option Agreement, if
(i) prior to a Change in Control, Participant’s status as a Service Provider is
terminated by the Company without Cause, or (ii) upon or following a Change in
Control, Participant’s status as a Service Provider is terminated (A) by the
Company (any termination described in clauses (i) and (ii), a “Covered
Termination”), successor corporation or the entity to whom Participant is
providing services following a transaction (the “Employer”) without Cause, or
(B) by Participant for Good Reason, then one hundred percent (100%) of
Participant’s Shares subject to the Option shall immediately vest and become
exerciseable.

 

Termination Period:

 

As set forth in Section 9 of this Option Agreement, this Option will be
exercisable for twelve (12) months after Participant ceases to be a Service
Provider, unless such termination is a Covered Termination, in which case this
Option will remain exercisable through the Term/Expiration Date as provided
above. Notwithstanding the foregoing sentence, in no event may this Option be
exercised after the Term/Expiration Date as provided above and may be subject to
earlier termination as provided in Section 11(c) of this Option Agreement.

 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the Terms and Conditions of Stock Option Grant, attached hereto as
Exhibit A, which is made a part of this document. Participant has reviewed this
Option Agreement in its entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Option Agreement and fully understands all
provisions of the Option Agreement. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Option Agreement. Participant
further agrees to notify the Company upon any change in the residence address
indicated below.

 

--------------------------------------------------------------------------------


 

PARTICIPANT:

 

COPART, INC.

 

 

 

Signature

 

By

 

 

 

Print Name

 

Title

 

 

 

Resident Address:

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF STOCK OPTION GRANT

 

1.                         Definitions. As used herein, the following
definitions will apply:

 

(a)                                  “Administrator” means the Board or any of
its committees as will be administering the Option, in accordance with
Section 17 of the Option Agreement.

 

(b)                                 “Option Agreement” means this Option
agreement between the Company and Participant evidencing the terms and
conditions of this Option.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                 “Cause” means (i) any act of dishonesty made
by Participant in connection with Participant’s responsibilities as a Service
Provider; (ii) Participant’s conviction of, or plea of nolo contendere to, a
felony or any crime involving fraud, embezzlement or any other act of moral
turpitude; (iii) Participant’s gross misconduct; (iv) willful and continued
failure of Participant to substantially perform his or her principal duties
and/or obligations of employment to his or her Employer; or (v) Participant’s
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party to whom Participant owes an obligation of
nondisclosure as a result of Participant’s relationship with the Company.

 

(e)                                  “Change in Control” means the occurrence of
any of the following events:

 

(i)                                  A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group, (“Person”) acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than 50% of the
total voting power of the stock of the Company; provided, however, that for
purposes of this subsection (i), the acquisition of additional stock by any one
Person, who is considered to own more than 50% of the total voting power of the
stock of the Company will not be considered a Change in Control; or

 

(ii)                               A change in the effective control of the
Company which occurs on the date that a majority of members of the Board is
replaced during any twelve (12) month period by Directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election. For purposes of this clause (ii), if any
Person is considered to effectively control the Company, the acquisition of
additional control of the Company by the same Person will not be considered a
Change in Control; or

 

(iii)                            A change in the ownership of a substantial
portion of the Company’s assets which occurs on the date that any Person
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 50% of
the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions; provided, however, that
for purposes of this subsection (iii), the following will not constitute a
change in the ownership of a substantial portion of the Company’s assets: (A) a
transfer to an entity that is controlled by the Company’s stockholders
immediately after the transfer, or (B) a transfer of assets by the Company to:
(1) a stockholder of the Company (immediately before the asset transfer) in
exchange for or with respect to the Company’s stock, (2) an entity, 50% or more
of the total value or voting power of which is owned, directly or indirectly, by
the Company, (3) a Person, that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3). For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

For purposes of this Section 1(e), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

 

(f)                                    “Code” means the Internal Revenue Code of
1986, as amended. Any reference to a section of the Code herein will be a
reference to any successor or amended section of the Code.

 

(g)                                 “Common Stock” means the common stock of the
Company.

 

3

--------------------------------------------------------------------------------


 

(h)                                 “Company” means Copart, Inc., a California
corporation, or any successor thereto.

 

(i)                                     “Consultant” means any person, including
an advisor, engaged by the Company or a Parent or Subsidiary to render services
to such entity.

 

(j)                                     “Director” means a member of the Board.

 

(k)                                  “Disability” means total and permanent
disability as defined in Section 22(e)(3) of the Code.

 

(l)                                     “Employee” means any person, including
Officers and Directors, employed by the Company or any Parent or Subsidiary of
the Company. Neither service as a Director nor payment of a director’s fee by
the Company will be sufficient to constitute “employment” by the Company.

 

(m)                               “Fair Market Value” means, as of any date, the
value of the Common Stock as the Administrator may determine in good faith by
reference to the price of such stock on any established stock exchange or a
national market system on the day of determination if the Common Stock is so
listed on any established stock exchange or a national market system. If the
Common Stock is not listed on any established stock exchange or a national
market system, the value of the Common Stock will be determined as the
Administrator may determine in good faith.

 

(n)                                 “Good Reason” means, within thirty (30) days
following the expiration of any Company cure period (discussed below) following
the occurrence of one or more of the following without Participant’s consent:
(i) the assignment, reduction or removal of Participant’s duties or position,
either of which results in a material diminution in Participant’s authority,
duties or responsibilities with the Company in effect immediately prior to such
assignment, reduction or removal; (ii) a material reduction by the Company of
Participant’s base salary as in effect immediately prior to such reduction; or
(iii) the material change in geographic location of Participant’s principal
place of performing his or her duties as a Service Provider of the Company by
more than fifty (50) miles. In order for an event to qualify as Good Reason,
Participant must not terminate as a Service Provider without first providing the
Company with written notice of the acts or omissions constituting the grounds
for Good Reason within ninety (90) days of the initial existence of the grounds
for “Good Reason” and a reasonable cure period of not less than thirty (30) days
following the date of such notice.

 

(o)                                 “Nonstatutory Stock Option” means an Option
that by its terms does not qualify or is not intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

(p)                                 “Notice of Grant” means the portion of this
Option Agreement to which these Terms and Conditions of Stock Option Grant are
attached.

 

(q)                                 “Option” means this option to purchase
shares of Common Stock granted pursuant to this Option Agreement.

 

(r)                                    “Parent” means a “parent corporation,”
whether now or hereafter existing, as defined in Section 424(e) of the Code.

 

(s)                                  “Participant” means the person named in the
Notice of Grant or such person’s successor.

 

(t)                                    “Service Provider” means an Employee,
Director, or Consultant.

 

(u)                                 “Share” means a share of the Common Stock,
as adjusted in accordance with Section 11 of this Option Agreement.

 

(v)                                 “Subsidiary” means a “subsidiary
corporation,” whether now or hereafter existing, as defined in Section 424(f) of
the Code.

 

2.                         Grant of Option. The Company hereby grants to the
Participant this Option to purchase the number of Shares set forth in the Notice
of Grant, at the exercise price per Share set forth in the Notice of Grant (the
“Exercise Price”), subject to all of the terms and conditions in this Option
Agreement.

 

3.                         Vesting Schedule. Except as provided in Section 4,
the Option awarded by this Option Agreement will vest in accordance with the
vesting provisions set forth in the Notice of Grant. Shares scheduled to vest on
a certain date or upon the occurrence of a certain condition will not vest in
Participant in accordance with any of the provisions of this Option Agreement,
unless Participant will have been continuously a Service Provider from the Date
of Grant until the date such vesting occurs.

 

4

--------------------------------------------------------------------------------


 

4.                         Administrator Discretion. The Administrator, in its
discretion, may accelerate the vesting of the balance, or some lesser portion of
the balance, of the unvested Option at any time. If so accelerated, such Option
will be considered as having vested as of the date specified by the
Administrator.

 

5.                         Exercise of Option.

 

(a)                      Right to Exercise. This Option may be exercised only
within the term set out in the Notice of Grant, and may be exercised during such
term only in accordance with the terms of this Option Agreement.

 

(b)                     Method of Exercise. This Option is exercisable by
delivery of an exercise notice, in the form attached as Exhibit B (the “Exercise
Notice”) or in a manner and pursuant to such procedures as the Administrator may
determine, which will state the election to exercise the Option, the number of
Shares in respect of which the Option is being exercised (the “Exercised
Shares”), and such other representations and agreements as may be required by
the Company. The Exercise Notice will be completed by Participant and delivered
to the Company. The Exercise Notice will be accompanied by payment of the
aggregate Exercise Price as to all Exercised Shares together with any applicable
tax withholding. This Option will be deemed to be exercised upon receipt by the
Company of such fully executed Exercise Notice accompanied by such aggregate
Exercise Price.

 

6.                         Method of Payment. Payment of the aggregate Exercise
Price will be by any of the following, or a combination thereof, at the election
of Participant.

 

(a)                      cash;

 

(b)                     check;

 

(c)                      consideration received by the Company under a formal
cashless exercise program adopted by the Company;

 

(d)                     by net exercise whereby the Option may be exercised in
full or in part by surrendering a portion of the Option as payment of the
aggregate Exercise Price per Share for the number of Shares subject to the
Option to be exercised. The number of Shares subject to the Option that would be
surrendered in payment of the Exercise Price would be determined by multiplying
the number of Shares to be exercised by the per Share Exercise Price, and then
dividing the product thereof by an amount equal to the per Share Fair Market
Value on the date of exercise. If the Fair Market Value of the Shares subject to
the portion of the Option that is surrendered pursuant to a net exercise exceeds
the aggregate Exercise Price of the Exercised Shares, the excess will be paid to
the Participant in cash.

 

(e)                      surrender of other Shares which have a Fair Market
Value on the date of surrender equal to the aggregate Exercise Price of the
Exercised Shares, provided that accepting such Shares, in the sole discretion of
the Administrator, will not result in any adverse accounting consequences to the
Company.

 

7.                         Tax Obligations.

 

(a)                      Tax Withholding. Notwithstanding any contrary provision
of this Option Agreement, no certificate representing the Shares will be issued
to Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares. To the extent determined appropriate by the Company
in its discretion, it will have the right (but not the obligation) to satisfy
any tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
Shares if such withholding amounts are not delivered at the time of exercise.

 

(b)                     Code Section 409A. Under Code Section 409A, an option
that vests after December 31, 2004 that was granted with a per Share exercise
price that is determined by the Internal Revenue Service (the “IRS”) to be less
than the Fair Market Value of a Share on the date of grant (a “Discount Option”)
may be considered “deferred compensation.” A Discount Option may result in
(i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount Option may also result in additional
state income, penalty and interest charges to Participant. Participant
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination.
Participant agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the date of grant, Participant will be solely responsible for Participant’s
costs related to such a determination.

 

5

--------------------------------------------------------------------------------


 

8.                         Rights as Stockholder. Neither Participant nor any
person claiming under or through Participant will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares will have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to Participant. After such issuance, recordation and
delivery, Participant will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.

 

9.                         Termination of Employment. If Participant ceases to
be a Service Provider, the Option will remain exercisable for twelve (12)
months, unless such termination is the result of a Covered Termination, in which
case the Option will remain exercisable through the Term/Expiration Date as set
forth in the Notice of Grant to the extent the Option is vested on the date of
termination (but in no event later than the Term/Expiration Date as set forth in
the Notice of Grant), and subject to earlier termination as set forth in
Section 11(c). Unless otherwise provided by the Administrator, if on the date of
termination Participant is not vested as to the entire Option, the Shares
covered by the unvested portion of the Option will terminate. If after
termination Participant does not exercise the Option within the time specified
herein, the Option will terminate.

 

10.                   Leaves of Absence. Unless the Administrator provides
otherwise, vesting of the Option granted hereunder will be suspended during any
unpaid leave of absence. Participant will not cease to be an Employee in the
case of (i) any leave of absence approved by the Company, or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary.

 

11.                   Adjustments; Dissolution or Liquidation; Merger or Change
in Control.

 

(a)                      Adjustments. In the event that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Option Agreement, will adjust the
number, class, and price of Shares covered by the Option.

 

(b)                     Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator will notify
Participant as soon as practicable prior to the effective date of such proposed
transaction. To the extent an Option has not been previously exercised, the
Option will terminate immediately prior to the consummation of such proposed
action.

 

(c)                      Change in Control. In the event of a merger or Change
in Control, the Option will be treated as the Administrator determines,
including, without limitation, that the Option will be assumed or an equivalent
option substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation (the “Successor Corporation”).

 

In the event that the Successor Corporation does not assume or substitute for
the Option, Participant will fully vest in and have the right to exercise all
his or her outstanding Option, including Shares as to which the Option would not
otherwise be vested or exercisable. In addition, if the Option is not assumed or
substituted for in the event of a Change in Control, the Administrator will
notify Participant in writing or electronically that the Option will be fully
vested and exercisable for a period of time determined by the Administrator in
its sole discretion, and the Option will terminate upon the expiration of such
period.

 

For the purposes of this subsection (c), the Option will be considered assumed
if, following the Change in Control, the Option confers the right to purchase or
receive, for each Share subject to the Option immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the merger or Change in Control by holders of Common Stock
for each Share held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the Change in Control is not solely common stock
of the Successor Corporation, the Administrator may, with the consent of the
Successor Corporation, provide for the consideration to be received upon the
exercise of an Option, for each Share subject to the Option, to be solely common
stock of the Successor Corporation equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control.

 

Notwithstanding anything in this subsection (c) to the contrary, an Option that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without Participant’s consent; provided, however,
a modification to such performance goals only to reflect the Successor
Corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Option assumption.

 

6

--------------------------------------------------------------------------------


 

12.                   No Guarantee of Continued Service. PARTICIPANT
ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT)
AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

 

13.                   Address for Notices. Any notice to be given to the Company
under the terms of this Option Agreement will be addressed to the Company, in
care of its General Counsel at Copart, Inc., 4665 Business Center Drive,
Fairfield, California, 94534, or at such other address as the Company may
hereafter designate in writing.

 

14.                   Non-Transferability of Option. This Option may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution and may be exercised during the lifetime of Participant only by
Participant.

 

15.                   Binding Agreement. Subject to the limitation on the
transferability of this grant contained herein, this Option Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

16.                   Additional Conditions to Issuance of Stock. If at any time
the Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority. Assuming such compliance, for
income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.

 

17.                   Administrator Authority. The Administrator will have the
power to interpret this Option Agreement and to adopt such rules for the
administration, interpretation and application of the Option Agreement as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Shares subject to the
Option have vested). The Administrator has full authority and discretion to
administer this Option Agreement, including but not limited to the authority to:
(i) modify or amend the Option (subject to Section 21 of this Option Agreement),
including, but not limited to, the discretionary authority to extend the
post-termination exercise period of the Option, (ii) authorize any person to
execute on behalf of the Company any instrument required to effect the grant or
amendment of the Option previously granted or amended by the Administrator, and
(iii) provide for the transferability of the Option. All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon Participant, the Company and all other interested
persons. No member of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to this
Option Agreement.

 

18.                   Electronic Delivery. The Company may, in its sole
discretion, decide to deliver any documents related to the Option by electronic
means or request Participant’s consent by electronic means. Participant hereby
consents to receive such documents by electronic delivery through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

19.                   Captions. Captions provided herein are for convenience
only and are not to serve as a basis for interpretation or construction of this
Option Agreement.

 

20.                   Agreement Severable. In the event that any provision in
this Option Agreement will be held invalid or unenforceable, such provision will
be severable from, and such invalidity or unenforceability will not be construed
to have any effect on, the remaining provisions of this Option Agreement.

 

21.                   Modifications to the Agreement. This Option Agreement
constitutes the entire understanding of the parties on the subjects covered.
Participant expressly warrants that he or she is not accepting this Option
Agreement in reliance on any promises, representations, or inducements other
than those contained herein. Modifications to this Option Agreement can be

 

7

--------------------------------------------------------------------------------


 

made only in an express written contract executed by a duly authorized officer
of the Company. Notwithstanding anything to the contrary in this Option
Agreement, the Company reserves the right to revise this Option Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection to this Option.

 

22.                   Governing Law. This Option Agreement will be governed by
the laws of the State of California, without giving effect to the conflict of
law principles thereof. For purposes of litigating any dispute that arises under
this Option or this Option Agreement, the parties hereby submit to and consent
to the jurisdiction of the State of California, and agree that such litigation
will be conducted in the courts of Solano County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this Option is made and/or to be performed.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COPART, INC.

 

STAND-ALONE STOCK OPTION AGREEMENT

 

EXERCISE NOTICE

 

Copart, Inc.
4665 Business Center Drive
Fairfield, CA 94534

 

Attention [                ]

 

1.                         Exercise of Option. Effective as of today,
                        ;           ,  the undersigned (“Purchaser”) hereby
elects to purchase                shares (the “Shares”) of the Common Stock of
Copart, Inc. (the “Company”) under and pursuant to the Stand-Alone Stock Option
Agreement dated                                (the “Option Agreement”). The
purchase price for the Shares will be                   , as required by the
Option Agreement.

 

2.                         Delivery of Payment. Purchaser herewith delivers to
the Company the full purchase price of the Shares and any required tax
withholding to be paid in connection with the exercise of the Option.

 

3.                         Representations of Purchaser. Purchaser acknowledges
that Purchaser has received, read and understood the Option Agreement and agrees
to abide by and be bound by their terms and conditions.

 

4.                         Rights as Stockholder. Until the issuance (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) of the Shares, no right to vote or
receive dividends or any other rights as a stockholder will exist with respect
to the Shares subject to the Option, notwithstanding the exercise of the Option.
The Shares so acquired will be issued to Participant as soon as practicable
after exercise of the Option. No adjustment will be made for a dividend or other
right for which the record date is prior to the date of issuance, except as
provided in Section 11 of the Option Agreement.

 

5.                         Tax Consultation. Purchaser understands that
Purchaser may suffer adverse tax consequences as a result of Purchaser’s
purchase or disposition of the Shares. Purchaser represents that Purchaser has
consulted with any tax consultants Purchaser deems advisable in connection with
the purchase or disposition of the Shares and that Purchaser is not relying on
the Company for any tax advice.

 

6.                         Entire Agreement; Governing Law. The Option Agreement
is incorporated herein by reference. This Exercise Notice and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This Option Agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the State of California.

 

Submitted by:

 

Accepted by:

 

 

 

PURCHASER:

 

COPART, INC.

 

 

 

Signature

 

By

 

 

 

Print Name

 

Title

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Received

 

9

--------------------------------------------------------------------------------